Exhibit 23.1 Consent of Independent Registered Public Accounting Firm We have issued our report dated June 27, 2013 with respect to the financial statements and supplemental schedule of J & J Snack Foods Corp. 401(k) Profit Sharing Plan on Form 11-K for the year ended December 31, 2012. We consent to the incorporation by reference of said report in the Registration Statements of J & J Snack Foods Corp. on Forms S-8 (File No. 333-111292, effective December 18, 2003; File No. 333-94795, effective January 18, 2000; File No. 333-03833, effective May 16, 1996). /s/ Grant Thornton LLP Philadelphia, Pennsylvania June 27, 2013
